Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Theodore Lienesch on 12/16/2021.

The application has been amended as follows: 

46. A prosthetic socket sealing system, the system consisting of: 
a rigid [[outer ]]prosthetic socket having an open proximal end for insertion on a residual limb, a closed distal end, and a radially inner relief area along an interior of the proximal end; 
a liner positioned within the [[outer ]]prosthetic socket and having an open proximal end extending out from the open proximal end of the [[outer ]]prosthetic socket for insertion on the residual limb, the liner having a radially inner polymeric interior layer and a radially exterior fabric covering that terminates below the open proximal end to expose a radially outer surface of the radially inner polymeric interior layer; 
and a sealing sleeve in the form of an elastomeric band having an open proximal end for insertion on the residual limb, the sealing sleeve overlying and contacting the exterior fabric covering of the liner and having an open distal end that receives the liner therethrough and terminates  within the relief area between the [[outer ]]prosthetic socket and the liner and the open proximal end overlying, contacting, and sealing against the radially outer surface of the radially inner polymeric interior layer; 
wherein the sealing sleeve includes a sealing element that extends radially outward to contact and seal against the interior of the [[outer ]]prosthetic socket within the radially inner relief area.

47. The system of claim 46, wherein the sealing sleeve includes a proximal portion extending from the open proximal end of the [[outer ]]prosthetic socket to seal Page 2 of 13 4865-5220-9412.1Appl. No. 16/356,499against a portion of the prosthetic liner that extends from the open proximal end of the [[outer ]]prosthetic socket.

50. The system of claim 46, [[further consisting]]wherein the prosthetic socket is subdivided into an outer socket and [[of ]]a soft inner socket having an open proximal end for receiving a portion of the residual limb covered by the liner and a closed distal end; 
wherein the soft inner socket is positioned between the outer prosthetic socket and the liner.

57. A prosthetic socket sealing system, the sealing system consisting of: 

a polymeric liner positioned within the outer prosthetic socket and having an open proximal end extending out from the open proximal end of the outer prosthetic socket for insertion on the residual limb, the polymeric liner having a radially inner polymeric interior layer and a radially exterior fabric covering; 
[[optionally]] a soft inner socket positioned over and contacting the polymeric liner within the rigid outer prosthetic socket; 
and a polymeric sealing sleeve in the form of an elastomeric band having an open proximal end for insertion on the residual limb, the sealing sleeve overlying, contacting, and sealing against an exterior of the soft inner socket and having an open distal end that receives the liner and the soft inner socket therethrough and terminates within the relief area between the rigid outer prosthetic socket and the polymeric liner and the open proximal end overlying, contacting, and sealing against the radially inner polymeric interior layer; 
wherein the polymeric sealing sleeve includes a plurality of solid sealing elements within the relief area adjacent the open distal end that extends radially outward to contact and seal against the interior of the outer rigid prosthetic socket within the radially inner relief area and wherein the sealing sleeve includes a proximal portion extending from the open proximal end of the outer prosthetic socket to contact and seal against a portion of the polymeric liner that extends from the open proximal end of the outer prosthetic socket; 

and the open proximal end of the sealing sleeve overlies and engages the polymeric interior layer at the reflected portion and the radially exterior fabric covering outside of the open proximal end of the rigid outer prosthetic socket.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Using the “consisting of language” overcomes the closest prior art Caspers (5904722), which has additional components than what is claimed such as vacuum tubing and a cavity between the inner and outer socket.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/           Primary Examiner, Art Unit 3774